DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1—20 filed on 04/27/2021 are presented for examination.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with 
Attorney DAVID RACZKOWSKI 
REG. NO.: 52145
07/25/2022


The application has been amended as follows: 
In The claims,
Please replace/change the listing of claims as,

1. (Currently Amended) A client computing device comprising:
one or more memory devices, the one or more memory devices to store executable instructions and a dataset having a universe of values, the universe of values having a first number of values;
one or more processors configured to execute the instructions stored on the memory device, wherein the instructions cause the one or more processors to implement a local randomizer for the dataset, wherein the local randomizer has a specified privacy parameter and the instructions cause the one or more processors to:
generate a matrix based on independent and identically distributed samples of a p-stable distribution of the dataset, wherein the matrix includes the first number of columns, a second number of rows, and the first number is larger than the second number;
generate a sketch having a size based on the second number;
apply a first randomization function to the coordinates of the sketch to generate a randomized sketch; and
transmit a report to a server, the report including the randomized sketch, wherein the randomized sketch enables privatized estimation of a frequency moment or a low-rank approximation based on the dataset; and wherein the randomized sketch enables estimation of the frequency moment via a non-private estimator while maintaining differential privacy for the dataset, and the privatized estimation of the frequency moment is (ℇ, δ)-differentially private via the shuffle model of privacy.2. (Cancelled).
3. (Currently Amended) The client computing device as in claim [[2]]1, wherein the frequency moment is a first frequency moment and indicates an estimate of a number of users that contributed to the dataset.4. (Cancelled).5. The client computing device as in claim 1, the instructions cause the one or more processors to: generate multiple randomized sketches based on the matrix and the first randomization function; wherein the report transmitted to the server includes the multiple randomized sketches and the report enables privatized estimation of the low-rank approximation for the dataset.6. The client computing device as in claim 5, wherein the multiple randomized sketches include a randomize sketch of a column space, a randomize sketch of a row space, and a randomize sketch of values of the matrix.7. The client computing device as in claim 6, wherein the privatized estimation of the low-rank approximation for the dataset is (ℇ, δ)-differentially private via the shuffle model of privacy.
8. (Currently Amended) A server computing device comprising:
one or more memory devices, the one or more memory devices to store executable instructions;
one or more processors configured to execute the instructions stored on the memory device, wherein the instructions cause the one or more processors to implement an analyzer to estimate a frequency moment or low-rank approximation of a dataset and the instructions cause the one or more processors to:
receive a report from a client device, the report including a randomized sketch, the randomized sketch generated by the client device based on the dataset having a universe of values, the universe of values having a first number of values, and the randomized sketch having a size based on a second number that is less than the first number, wherein the randomized sketch was generated from a randomization matrix having the first number of columns and the second number of rows;
combine the randomized sketch from the client device with a set of randomized sketches received from a plurality of other client devices to generate a cumulative sketch; and
estimate the frequency moment or low-rank approximation of the dataset based on the cumulative sketch; and wherein the frequency moment is estimated via a first non-private estimator while maintaining differential privacy for the dataset, and the privatized estimation of the frequency moment is (ℇ, δ)-differentially private via the shuffle model of privacy.9. (Cancelled).10. (Currently Amended) The server computing device as in claim [[9]] 8, wherein the frequency moment is a first frequency moment and indicates an estimate of a number of users that contributed to the dataset.11. (Cancelled).12. The server computing device as in claim 8, wherein the report includes multiple randomized sketches and the report enables the server to estimate a privatized low-rank approximation for the dataset.13. The server computing device as in claim 12, wherein the multiple randomized sketches include a randomize sketch of a column space, a randomize sketch of a row space, and a randomize sketch of values of the matrix.14. The server computing device as in claim 13, wherein the privatized estimation of the low-rank approximation for the dataset is (ℇ, δ)-differentially private via the shuffle model of privacy.
15. (Currently Amended) A system comprising:
a client device including one or more memory devices and one or more processors, wherein the one or more memory devices are to store executable instructions and a dataset having a universe of values, the universe of values having a first number of values and the one or more processors are to execute the instructions stored on the memory device, wherein the instructions cause the one or more processors to implement a local randomizer for the dataset, wherein the local randomizer has a specified privacy parameter and the instructions cause the one or more processors to perform operations comprising:
generating a matrix based on independent and identically distributed samples of a p-stable distribution of the dataset, wherein the matrix includes the first number of columns, a second number of rows, and the first number is larger than the second number;
generating a sketch having a size based on the second number;
applying a first randomization function to the coordinates of the sketch to generate a randomized sketch; and
transmitting a report to a server, the report including the randomized sketch, wherein the randomized sketch enables privatized estimation of a frequency moment or a low-rank approximation based on the dataset; and wherein the randomized sketch enables estimation of the frequency moment via a non-private estimator while maintaining differential privacy for the dataset and the privatized estimation of the frequency moment is (ℇ, δ)-differentially private via the shuffle model of privacy.16. (Cancelled).17. (Currently Amended) The system as in claim [[16]] 15, wherein the frequency moment is a first frequency moment and indicates an estimate of a number of users that contributed to the dataset Currently Amended) The system as in claim  [[16]] 15, wherein the operations further comprise: generating multiple randomized sketches based on the matrix and the first randomization function; wherein the report transmitted to the server includes the multiple randomized sketches and the report enables privatized estimation of the low-rank approximation for the dataset.19. The system as in claim 18, wherein the multiple randomized sketches include a randomize sketch of a column space, a randomize sketch of a row space, and a randomize sketch of values of the matrix.20. The system as in claim 19, wherein the privatized estimation of the low-rank approximation for the dataset is (ℇ, δ)-differentially private via the shuffle model of privacy.

Allowable Subject Matter
Claims 1, 3, 5—8, 10, 12—15 & 17—20 are allowed.
	The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1, 8 & 15, with examiner’s thorough search the closest prior arts found are Ling et al. (US 9043250 B2) and Mishra et al. (US 2014/0196151 A1); wherein:
Ling et al. is directed to An apparatus, system and method are introduced for preserving privacy of data in a dataset in a database with a number n of entries. In one embodiment, the apparatus includes memory including computer program code configured to, with a processor, cause the apparatus to form a random matrix of dimension m by n, wherein m is less than n, operate on the dataset with the random matrix to produce a compressed dataset, form a pseudoinverse of the random matrix, and operate on the dataset with the pseudoinverse of the random matrix to produce a decompressed dataset; and,
Mishra et al. is directed to The privacy of a dataset is protected. A private dataset is received that includes multiple rows of multidimensional data. Each row may correspond to a user, and each dimension may be an attribute of the user. A projection matrix is applied to each row to generate a lower dimensional sketch of the row. Noise is added to each of the lower dimensional sketches. The sketches with the added noise may be published together with the projection matrix. The sketches preserve geometric relationships of the original dataset including clustering, distances, and nearest neighbor, and therefore may be useful for data mining purposes while still protecting the privacy of the users.
However, neither Ling et al. nor Mishra et al., either alone or in combination teach or suggest A client/server computing device comprising: a dataset having a universe of values, implemented a local randomizer for the dataset; generate a matrix based on independent and identically distributed samples of a p-stable distribution of the dataset, generate a randomized sketch having a size based on the second number; wherein the randomized sketch enables privatized estimation of a frequency moment or a low-rank approximation based on the dataset; and wherein the randomized sketch enables estimation of the frequency moment via a non-private estimator while maintaining differential privacy for the dataset, and the privatized estimation of the frequency moment is (ℇ, δ)-differentially private via the shuffle model of privacy with these and other elements of the claims as a whole.
Claims 3, 5-7, 10, 12-14 & 17-20 are allowed based on their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892; for example, USP 7668852 B2 is directed The privacy of a dataset is protected. A private dataset is received that includes multiple rows of multidimensional data. Each row may correspond to a user, and each dimension may be an attribute of the user. A projection matrix is applied to each row to generate a lower dimensional sketch of the row...

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434